                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

HOLLIS DEAN MARTZ                                                                    PLAINTIFF

v.                                    Civil No. 4:18-cv-04047

MATTHEW D. WEBB, Sevier County
Detention Center (“SCDC”); MICHAEL
BARNES, SCDC; THOMAS JACKSON,
SCDC; KRIS HUNDLEY, SDCD; TROY
CRAVENS, SCDC; CHAD DOWDLE,
SCDC; ROBERT GENTRY, SCDC;
WENDELL RANDALL, SCDC;
CHRISTOPHER WOLLCOT, SCDC;
And SHERIFF BENNY SIMMONS                                                        DEFENDANTS

                                             ORDER

       Before the Court is Plaintiff’s Motion to Review Digital Discovery Material. (ECF No.

20). Defendants have filed a Notice in opposition to the motion. (ECF No. 21).

       Plaintiff’s motion is entitled “Motion to Clarify” and states in part:

       …Why A.D.C. officials will not let Plaintiff review any of the compact d.v.d.s sent
       with discovery request?...why Plaintiff would have [another inmate’s] Arkansas
       Motor Vehicle crash report, drivers information and personal injury photos in my
       custody that were received with my discovery request but Plaintiff’s photos are
       absent?…Why would Defendants now be entitled to Summary Judgment with such
       prejudice and mishandling of evidence concerning Plaintiff’s case…

(ECF No. 20). Defendants responded by filing a notice stating that the Court entered its Initial

Scheduling Order on July 9, 2018, directing Defendant to produce disclosures to Plaintiff by

August 23, 2018, setting the deadline to conduct discovery as November 6, 2018. (ECF No. 14).

Defendants produced their disclosures to Plaintiff on August 21, 2018, indicating they were

unaware of any additional documents, photographs, or videos which related to the facts giving rise


                                                 1 
 
to Plaintiff’s claims. (ECF No. 21). Defendants also represent to the Court that Plaintiff made no

attempt to notify Defendants of any discovery dispute before the deadline for discovery had passed

and never attempted to resolve any dispute with them prior to filing the instant motion. Id.

       Pursuant to the Federal Rules of Civil Procedure, Plaintiff must first submit his discovery

requests to Defendants. If Defendants fail to respond to such requests within thirty (30) days,

Plaintiff must then confer or attempt to confer with Defendants in a good faith effort to obtain the

information before seeking court intervention. Fed. R. Civ. P. 37(a)(3)(B) and Local rule 7.2(g).

Here, Plaintiff has failed to show he made any effort to confer with Defendants before filing the

instant motion. In addition, Plaintiff’s motion to review discovery materials is untimely as the

deadline for discovery was November 6, 2018.

       Accordingly, Plaintiff’s Motion to Review Digital Discovery Material (ECF No. 20) is

DENIED.

       IT IS SO ORDERED this 10th day of January 2019.


                                              /s/Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2 
 
